DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 10-15, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the subject matters of: the Ill-V device comprising at least one contact region at a height within 100 nm, 50 nm, 20 nm, or 10 nm, of a contact region of the group IV device.  But it fails to clarify: 
	where and/or in which part/layer of the III-V device the recited contact region of the III-V device is definitely formed, and/or whether or not the recited contact region of the III-V device is definitely formed of the recited Ill-V material; and/or
	where and/or in which part/layer of the IV device the recited contact region of the IV device is definitely formed, and/or whether or not the recited contact region of the IV device is definitely formed of the material of recited lV substrate or the material of the recited IV surface. 
	Claim 10 recites the subject matters of: after step g the III-V material is embedded in a dielectric material (435/450); but it fails to clarify: what is/are the definite relationship(s) between the recited dielectric material and the trench isolation already define in claim 1; and/or whether or not the recited III-V material is definitely embedded at least in part in the recited trench isolation; and/or whether or not  the recited dielectric material is definitely formed between the recited trench isolation and the recited III-V material.

Claim Rejections - 35 USC § 102 and/or § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7 and 10-12, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rachmady (US 2018/0130801; of record).
	Rachmady discloses a method (Figs. 1-6), comprising:
	a) providing a SixGe1-x (100) substrate (105), wherein x ranges from 0 to 1;
	b) selecting a first region (such as the right side region in Fig. 4) for forming therein a group IV device (591) and a second region (the left side) for forming therein a III-V device (592), the first and the second region each comprising a section of the SixGe1-x (100) substrate;
	c) forming a trench isolation (120) in the second region for at least the IlI-V device;
	d) providing a SiyGe1-y(100) surface (such as the top surface of 105 at the right side in Fig. 4E) in the first region, wherein y ranges from 0 to 1;
	e) at least partially forming the group IV device on at least a portion of the SiyGe1-y(100) surface in the first region; (Note: such step e naturally exists in Rachmady, as the group IV device is indeed formed therein, regardless in which particular time order or sequence.)
	f) forming a trench (141, 430) in the second region which exposes the SixGe1-x (100) substrate, the trench having a depth that is at least one of the depths of at least 200 nm, at least 500 nm, at least 1 um, and at least 2 um, with respect to the SiyGe1-y(100) surface in the first region (particularly see D2 in Fig. 2B and [0045]); 
	g) growing a Ill-V material (140) in the trench using aspect ratio trapping ([0048]); and
	h) forming the III-V device (592) on the III-V material, 
	wherein the method naturally comprises the process step of forming at least one contact region (such as the contact region for the source or drain or gate) in each of the III-V device region and the IV device region; and the height difference between such contact regions can be naturally substantially within 100 nm, 50 nm, 20 nm, or 10 nm, given that the two device regions are substantially planarized, i.e., coplanar, before the formation of such contact regions (particularly see Figs. 2B, 4E and/or 5D; also see step 656 in Fig. 6; [0049], [0055] and/or [0057]); and
	wherein the step of forming the trench in step f naturally involves etching partially into the substrate (at least to a certain degree, no matter how high the practical etching rate selectivity could be), as the substrate has to be exposed through the trench, and the full etching process for the trench ends practically only after the etchant being in contact with the exposed substrate.   
	Or, in the alternative, although Rachmady does not more explicitly disclose that the two contact region in the III-V device region and the IV device region can have a height difference no more than any of 100 nm, 50 nm, 20 nm, and 10 nm, it is noted that the remaining surface height difference of the planarization process that causes the height difference of the above two device regions is an art-recognized, result-oriented, important parameter, subject to routine experimentation and optimization.  Therefore, it would have been obvious to one of the ordinary skill in the art at the time the inventio was made to use or develop the method of Rachmady with the planarized surface height differences, i.e., the contact region height difference, being substantially within or less than 100nm or 10 nm, so that a method for forming a semiconductor device with the commonly desired highly coplanar/smooth surface for forming the contact regions thereon would be obtained, as it has been held that: 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	Furthermore in the alternative, although Rachmady does not more explicitly disclose that the step of forming the trench in step f can involve etching partially into the substrate, it is noted that it is well known in the art that such type trench etching commonly and desirably involves over etching into the exposed substrate for desirably ensuring the full opening of the trench to the substrate. Therefore, it would have been obvious to one of the ordinary skill in the art at the time the inventio was made to use or develop the method of Rachmady with the depth of the trench being substantially deep and partially into the substrate, so that a method for forming a semiconductor device with the commonly desired fully opened trench therein would be obtained, as it has been held that (with respect to the depth of the trench):
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 5, in addition to what have been discussed above, it is further noted that: the above trench isolation formed in step c has a bottom and wherein step d comprises providing the SiyGe1-y(100) surface in the first region at a height of at least one of at least 200 nm, at least 500 nm, at least 1 um and at least 2 um, above the trench isolation bottom (see [0045]).
	Regarding claim 7, in addition to what have been discussed above, it is further noted that: the above step d comprises exposing the SixGe1.x(100) substrate in the first region and growing Si thereon to form the SiyGe1-y(100) surface (see the last sentence in [0042]).
	Regarding claims 10 and 11, in addition to what have been discussed above, it is further noted that: after the above step g the III-V material is embedded in a dielectric material (435/450); and, the above method comprises a further step g', after step g, of:
	g’'1) at least partially removing the dielectric material adjacent to the III-V material; 
	g’2) coating at least a lateral side of the III-V material with a passivation layer (170); and
	g’3) re-embedding the III-V material in a dielectric material (172).
	Regarding claim 12, in addition to what have been discussed above, it is further noted that: the above trench formed in step f comprises: a lower trench portion having a first trench width; and an upper trench portion having a second trench width, wherein the first trench width as shown in Fig. 4C is substantially within a range from 0.05 to 0.75 times the second trench width. Or, in alternative, each of the two widths is an art-recognized, result-oriented, important parameter, subject to routine experimentation and optimization.

Claims 2-3 and 13-15, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady in view of Ma (WO 2017/218015; of record) and/or Collaert (Collaert et al., “Fabrication Challenges and Opportunities for High-Mobility Materials: from CMOS Applications to Emerging Derivatives Technology”, Advanced Etch Technology for Nanopatterning VIII, 2019, Proc. of SPIE, Vol. 0963, pp. 1096305-1 to 1096305-9; of record)  
	The disclosure of Rachmady is discussed as applied to claims 1, 4, 5, 7 and 10-12 above.
	Rachmady does not more expressly disclose that the method for the above embedment can further include forming the trench with a V-shaped abutment defined by (111)-oriented surfaces of the SixGe1-x (100) substrate and/or that the Ill-V device can be a heterojunction bipolar transistor (as what are recited in claims 2 and 3); and/or that the III-V material grown in the trench step g can be a IIl-V nano-ridge (with the specific dimensions as recited in claims 13-15).
	However, it is well known in the art that, as evidenced in Ma (see Fig. 7B), such a V-shaped abutment can be commonly and desirably formed for achieving enhancing defect trapping; and/or that, as evidenced in Collaert (Figs. 6 and/or 7), HBT can be commonly and desirably formed for enhancing speed, and/or the nano-ridges with the claimed shape can be desirably formed, so as to achieve the desired and/or required device performance (see page XXX-5, the last paragraph).   
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known V-shaped abutment, HBT and/or nano-ridges, such as that of Ma and/or Collaert, into the method of Rachmady, so that a method for forming a semiconductor device with desired and/or enhanced device performance would be obtained.



Response to Arguments
Applicant's arguments filed on 6/7/2022 have been fully considered but they are not persuasive; and responses to them have been incorporated into the claim rejections set forth above in this office action.
In response to applicant's argument that the references fail to show certain features of applicant’s invention that Step e is performed prior to Step f, it is noted that such features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Especially in the instant case, wherein no such particular time order or sequence is necessarily defined or recited in the claims for the recited process steps. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898